Citation Nr: 0608358	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
hemoglobinuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from October 1972 to 
April 1973, and from February 1974 to February 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to an increased (compensable) rating for 
hemoglobinuria.   

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

As there is no specific diagnostic code for 
"hemoglobinuria," the veteran's disability seems to have 
been rated by analogy to 38 C.F.R. § 4.115a, Diagnostic Code 
7502, for chronic nephritis, which instructs to rate as renal 
dysfunction.  Although the VA examination on record provides 
findings as to the level of the veteran's renal dysfunction, 
in the veteran's substantive appeal, he asserted that his 
predominant symptom was his increased urinary frequency.  As 
it is not clear whether the veteran's urinary frequency is 
associated with his service-connected hemoglobinuria, the 
veteran's claim must be remanded so that this can be 
clarified.  As the United States Court of Appeals for 
Veterans Claims (Court) explained in Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  

Furthermore, it is noted that the veteran's November 2002 VA 
examination does not appear to be complete.  Accordingly, the 
case is REMANDED for the following action:

1. The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
hemoglobinuria.  The examiner should 
provide diagnoses of all genitourinary 
disorders.  Such tests as the examining 
physician deems appropriate should be 
performed.  The examiner should answer 
the following questions: 

a.  Does the veteran have nephritis?

b.  Does the veteran have granular, 
hyaline, or any other type of casts 
in his urine?

c.  Does the veteran have red blood 
cells in his urine?

d.  Does the veteran have albumin in 
his urine?

e.  Does the veteran have 
albuminuria, and if so, is it 
constant?

f.  Does the veteran have edema, and 
if so, what is the degree of such 
edema?

g.   Does the veteran have decrease 
in his kidney function, and if so, 
is such decrease "definite?"

h.  If the answer to question (f) is 
yes, what is the basis for such 
affirmative finding? 

i.  What is the veteran's blood 
pressure reading?

j.  What are the veteran's BUN and 
creatinine readings?

k.  Does the veteran have 
generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss, or limitation 
of exertion?

l.  Please describe the veteran's 
urinary voiding intervals during 
both the night and day.  

m.  Please state whether the 
veteran's urinary frequency is 
related in any manner to his 
service-connected hemoglobinuria.  
If it is related, please state 
whether urinary frequency or renal 
dysfunction is the predominant area 
of dysfunction resulting from the 
service-connected hemoglobinuria.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
the examiner may review pertinent aspects 
of the appellant's medical history.

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

3.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issue of an increased (compensable) 
rating for hemoglobinuria.  Consistent 
with 38 C.F.R. § 4.115a, the RO should 
rate the veteran's disability under "the 
predominant area of dysfunction" 
resulting from the service-connected 
hemglobinuria.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided to the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 
